IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,451-01


                          EX PARTE DAVID RAY PENNY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1323669A IN THE 8TH DISTRICT COURT
                             FROM HOPKINS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to life imprisonment. The Sixth Court of Appeals affirmed his

conviction. Penny v. State, No. 06-14-00101-CR (Tex. App.—Texarkana del. Mar. 19, 2015) (not

designated for publication).

        Applicant contends that he was not notified that his conviction had been affirmed by the

appellate court and advised of his right to petition pro se for discretionary review. He asks
                                                                                                       2

permission to file an out-of-time petition for discretionary review. Appellate counsel filed an

affidavit with the trial court, and based on that affidavit, the trial court has entered findings of fact

and conclusions recommending that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.

App. 1997). The findings and recommendation are supported by the record.

        Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Sixth Court of Appeals in Cause No. 06-14-00101-CR that affirmed his

conviction in Cause No. 1323669 from the 8th District Court of Hopkins County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: September 14, 2016
Do not publish